Citation Nr: 0611818	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  05-00 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the right hip.
2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1976 to 
September 1979.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied the benefits 
sought on appeal.  


FINDINGS OF FACT

1.  The veteran's degenerative arthritis of the right hip 
does not manifest impairment of the thigh beyond limitation 
of motion, and is not productive of limitation of flexion to 
20 degrees or by extension of the right thigh limited to 5 
degrees, but is productive of painful motion at 10 degrees of 
extension of the right thigh.

2.  The veteran's degenerative arthritis of the left hip does 
not manifest impairment of the thigh beyond limitation of 
motion, and56 is not productive of limitation of flexion to 
20 degrees or by extension of the right thigh limited to 5 
degrees, but is productive of painful motion at 20 degrees of 
extension of the right thigh.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the right hip (manifested by 
limitation of flexion) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5003-5252 (2005).  

2.  The criteria for a rating of 10 percent for degenerative 
arthritis of the right hip (manifested by limitation of 
extension) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5003-5251 (2005).  

3.  The criteria for an initial rating in excess of 20 
percent for degenerative arthritis of the left hip 
(manifested by limitation of flexion) have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Codes 5003-5252 (2005).  

4.  The criteria for an initial rating of 10 percent for 
degenerative arthritis of the left hip (manifested by 
limitation of extension) have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5003-5251 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  



Increased Rating for the Right Hip

The veteran essentially contends he is entitled to an 
increased rating evaluation because the 20 percent evaluation 
currently assigned does not accurately reflect the severity 
of the disability or the pain associated therewith.  He 
states his right hip has worsened to the point that he is 
unable to work and has been told by medical providers that he 
will eventually need a hip replacement when the pain becomes 
intolerable.

A rating decision of January 1980 granted service connection 
for the veteran's arthritis of the right hip and assigned a 
10 percent rating evaluation under Diagnostic Code (DC) 5003.  
This evaluation was continued until October 2004 when an 
increase to 20 percent under DC 5003-5252 was awarded.  While 
the rating decision found the veteran had not met the 
criteria pertaining to limitation of motion under DC 5003-
5252, the increase was nonetheless awarded to compensate the 
veteran for his pain, fatigue, and weakness.

Evaluations are assigned under DC 5003 based on the degree of 
limitation of motion under other appropriate diagnostic 
codes.  In this case, DC 5251 for limitation of extension of 
the thigh, DC 5252, limitation of flexion of the thigh, and 
DC 5253, impairment of the thigh, are applicable.  Where a 
veteran has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss.  Cf. 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  The intent of the 
schedule is to recognize actual painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

In order to establish a rating of 10 percent under DC 5251, 
extension of the thigh must be limited to 5 degrees.  The 
medical evidence associated with the file does not document 
this severity of limitation.  A November 2003 VA examination 
measured the extension of the veteran's right hip at 20 
degrees.  Subsequent records of October 2004 from Carlton G. 
Savory, M.D. and Southern Therapy Services, Inc. similarly do 
not document limitation of extension at 5 degrees.  However, 
the November 2003 VA examination contains a finding that the 
veteran experiences pain on extension at 10 degrees.  As 
such, the veteran is entitled to compensation for this 
demonstrated impairment due to pain, in addition to the 
compensation he is receiving for pain on flexion of the right 
hip, and a rating of 10 percent under DC 5251 is warranted.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.)  

To receive an increased rating of 30 percent under DC 5252, 
the evidence must show that flexion of the veteran's right 
thigh is limited to 20 degrees.  The evidence does not show 
this.  In the November 2003 examination, flexion of the 
veteran's right hip was measured at 90 degrees.  The October 
2004 record from Southern Therapy Services, Inc. determined 
flexion to be 107 degrees, and Dr. Savory's record from the 
same month measured flexion at 110 degrees.  This evidence is 
against the veteran's claim and an increased rating under DC 
5252 is not warranted. 

A rating of 10 percent under DC 5253 is justified where 
limitation of rotation of the thigh is manifested by the 
inability to toe-out more than 15 degrees.  There is no 
medical evidence associated with the file pertaining to this 
criterion.  As such, the veteran's claim must also be denied 
under DC 5253.

In reaching these conclusions, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is 
essentially manifested by pain.  Despite this contention, 
there is no objective evidence that flexion of the right hip 
is limited to 20 degrees, or of the veteran's inability to 
toe-out more than 15 degrees with his right leg, on recent 
examination.  While the veteran's entire history is reviewed 
when making a disability determination, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board finds 
that a 20 percent disability rating under DC 5003-5252 and a 
10 percent rating under DC 5003-5251, 5253 adequately 
compensate the appellant's functional loss and weakness 
resulting from his right hip disability.  

Initial Rating for the Left Hip

The veteran essentially contends he is entitled to an 
increased rating evaluation because the 20 percent evaluation 
currently assigned for his left hip disability does not 
accurately reflect the severity of the disability or the pain 
associated therewith.  

A rating decision of January 2004 granted service connection 
for the veteran's arthritis of the left hip and assigned a 10 
percent rating evaluation under Diagnostic Code (DC) 5003.  
In October 2004 the rating was increased to 20 percent under 
DC 5003-5252.  While the rating officer found the veteran had 
not met the criteria pertaining to limitation of motion under 
DC 5003-5252, the increase was nonetheless awarded to 
compensate the veteran for his pain.

The same diagnostic codes discussed in connection with the 
veteran's right hip disability are applicable to his left hip 
disability.  Regarding DC 5251, while there is no medical 
evidence associated with the file documenting that extension 
of the veteran's left thigh is limited to 5 degrees, as with 
his right hip, the November 2003 VA examination documented 
painful motion on extension at 20 degrees.  As such, the 
veteran is entitled to compensation for this demonstrated 
impairment due pain, in addition to the compensation he is 
receiving for pain on flexion of the left hip, and a rating 
of 10 percent under DC 5251 is warranted.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).

An increased rating of 30 percent under DC 5252 is not 
justified because the evidence must show that flexion of the 
veteran's right thigh is limited to 20 degrees.  The November 
2003 examination measured flexion of the left hip at 100 
degrees, and the October 2004 records from Dr. Savory and 
Southern Therapy Services, Inc. did not measure the flexion 
of the veteran's left thigh.  This evidence is against the 
veteran's claim and an increased rating under DC 5252 is not 
warranted.  Similarly, a rating of 10 percent under DC 5253 
is not justified because, as with the right hip, there is no 
medical evidence associated with the file pertaining to the 
veteran's inability to toe-out more than 15 degrees.  

The Board observes that the veteran expressed disagreement 
with the January 2004 decision granting him service 
connection for his left hip disorder in March 2004.  As such, 
the veteran has appealed the initial evaluation assigned and 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present. See Fenderson v. West, 12 Vet. App. 
119 (1999).  While the requirements of Fenderson have been 
considered, the evidence of record shows that the 
manifestations of flexion of the veteran's left hip and his 
inability to toe-out more than 15 degrees with his left leg 
have been consistent during the appeal period.  In addition, 
the Board has considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 
as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant contends 
his disability is essentially manifested by pain.  The Board 
finds that a 20 percent disability rating under DC 5003-5252 
and a 10 percent rating under DC 5003-5251 and 5253 
adequately compensate the veteran's functional loss, pain, 
and weakness resulting from his left hip disorder. 

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in October 2003.  However, this notice does 
not provide any information concerning the effective date.  
Dingess v. Nicholson, No. 01-1917 (U.S. Vet App. Mar 3, 
2006).  As such, the RO will be responsible for addressing 
any notice defect with respect to the rating established by 


this decision and the effective date elements when it 
effectuates his award.  The veteran will then have any 
opportunity to express disagreement with the effective date 
should he desire to do so.

The RO provided assistance to the veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The veteran 
and his representative have been kept apprised of the RO's 
actions in this case by way of the Statement of the Case and 
the Supplemental Statement of the Case, and have been 
informed of the evidence considered, the pertinent laws and 
regulations, and the rationale for the decision reached in 
denying the claims.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his claims.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  


ORDER

An evaluation in excess of 20 percent for degenerative 
arthritis of the right hip (manifest by limitation of 
flexion) is denied.

Subject to the provision governing the award of monetary 
benefits, a 10 percent evaluation for degenerative arthritis 
of the right hip (manifest by limitation of extension) is 
granted.

An initial evaluation in excess of 20 percent for 
degenerative arthritis of the left hip (manifest by 
limitation of flexion) is denied.



Subject to the provision governing the award of monetary 
benefits, an initial 10 percent evaluation for degenerative 
arthritis of the left hip (manifest by limitation of 
extension) is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


